Citation Nr: 1715840	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  05-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether an August 26, 2015, facsimile transmission (fax) was received by the Board prior to issuance of an August 27, 2015, Board decision.


REPRESENTATION

Appellant represented by:	Robert Goss, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Board issued an August 27, 2015, decision on the appellant's appeal.  The appellant filed a Notice of Appeal which remains pending with the U.S. Court of Appeals for Veterans Claims (Court).  On February 27, 2017, the Court issued an Order requiring the Board to issue a decision stating whether evidence contained in an August 26, 2015, fax was before the Board when the 2015 decision was issued.  The Order did not disturb the finality of the Board decision under 38 U.S.C.A. § 7104; instead, the Court retained jurisdiction in all other aspects.  

FINDINGS OF FACT

1.  The Board was not in actual or constructive possession of the documents contained in a purported August 26, 2015, fax from the appellant's attorney at the time of issuance of the August 27, 2015, decision.

2.  The Board did not actually or constructively receive the documents contained in the purported August 26, 2015, fax prior to issuance of the August 27, 2015, decision.


CONCLUSIONS OF LAW

1.  The common law mailbox rule does not apply to proceedings before the Board.

2.  The common law mailbox rule does not apply to submissions by fax.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Court's Order directs the Board to "take no other action on this case other than issuing its decision."  As a result, the Board has not provided the customary notice to the appellant under 38 C.F.R. § 20.1304 regarding an opportunity to submit additional evidence or argument or move for a hearing.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is, however, represented by an attorney and has been for many years.  Moreover, because the underlying matter is already on appeal before the Court, the Board also omits the customary notice of appellate rights.  The Board trusts that his representative will explain the irregularities in form and process in this decision to the appellant.  

II. Whether the Document Purportedly Faxed on August 26, 2015, was before the Board on August 27, 2015.

For the reasons that follow, the Board finds the purportedly faxed document was not actually or constructively received or before the Board when the August 27, 2015, decision was issued.  

A. Actual and Constructive Possession

The Board finds first that the August 26, 2015, fax was not in the Board's actual possession prior to issuance of the August 27, 2015, decision.  As described in the September 2016 Declaration by Brianne Ogilvie, the Board did not receive a fax on or about August 26, 2015, for this appellant.  The digital archive exists for all faxes received at that time and was searched for a corresponding transmission; however, none exists.  The first notice of record received by VA that the appellant intended, attempted, or actually submitted a document for the Board's consideration on August 26, 2015, is contained in the appellant's December 4, 2015, response to the RBA filed at the Court.  There are no copies of the document stamped or marked as received by any component of VA on or about August 26, 2015, or even prior to December 4, 2015.  The Board observes that the December 4, 2015, response indicates that the submission had previously been submitted to the Secretary's counsel at the Court.  That counsel entered an appearance at the Court on November 18, 2015, so the transmission by the appellant to the Secretary's counsel could not have occurred earlier than that date.  

The appellant appears to concede the Board did not have actual possession of the documents.  In his May 2016 Motion for a Panel Decision, he asserts that the Secretary's position that the document was not before the agency is contrary to law, however, the bulk of the pleading regards application of legal presumptions, mailing, regularity, constructive possession, that are legal fictions used when a document is not actually contained in the record before the adjudicator.  Motion at 3-9.  The Board notes that the appellant relies heavily on Bell v. Derwinski, 2 Vet. App. 625 (1992) which held that evidence in VA possession was constructively before the adjudicator.  This citation is misplaced.  As will be discussed, there was no question in Bell that the records in question were in VA's actual possession.  The question was whether those records, in the possession of the Veterans Health Administration, were constructively before Veterans Benefit Administration (VBA) adjudicators and the Board even if the records were not in a given claims file.  This case concerns whether VA had the records at all.

In light of the foregoing, the Board finds that the August 26, 2015, fax was not in the Board's actual possession at the time of August 27, 2015, decision.  

B. Actual and Constructive Receipt 

The February 2017 Order directs the Board to determine what became of the August 26, 2015, fax and why Board employees did not receive it, and whether the fax should be construed to have been before it on August 27, 2015.  In support of his position, the appellant has submitted a fax coversheet which indicates a successful transmission on August 26, 2016, to a telephone number formerly used by the Board to receive such transmissions.  The Board sees no reason to question the credibility of the appellant's attorney or validity of the coversheet.  It appears that the appellant's attorney transmitted a package of 24 pages via his fax machine on August 26, 2015.  This does not mean that the fax was actually or constructively before the Board at the time of the August 27, 2015, Board decision.  As discussed, Board employees rely on an automated system to receive faxes which creates a digital archive preventing loss by Board employees.  In the absence of any received transmission from the appellant's attorney in the Board's system, Board employees could not "receive" the fax.  Whether the fault lies in the sending, receiving, or transmitting equipment is impossible to determine.

This case revolves around the distinction between fax transmission and receipt.  As directed by the February 2017 Order, the Board will set forth the law pertaining to constructive receipt of faxes.  

The Board has not issued internal guidance concerning receipt of faxes.  Control of fax receipt and filing are not presently controlled by a policy created by the Chairman.  Instead, it is delegated to the supervision of the administrative unit responsible, in this case, the Office of Litigation Support.  See 38 C.F.R. §§ 20.2, 20.102 (2016).  The Chief of that Office has submitted a declaration to the Court describing the Board's procedures and safeguards concerning fax receipts.  According to this declaration, the fax was not received.  See September 2016 Declaration.  

Where an appellant believes that a submission was not included in the record at the time of a Board decision, that appellant may file a motion to vacate the Board decision because a submission was constructively received or possessed by the Board but not actually considered.  38 C.F.R. § 20.904 (2016).  The appellant has not, in this case, filed such a motion.  In any event, such motions are considered on a case-by-case basis by the Veterans Law Judge (VLJ) who signed the challenged decision.  In short, the matter would be left to the discretion of the VLJ, not determined by policy.  

The Board recognizes that no system is perfect, that errors will happen no matter how diligent employees may be or how carefully designed procedures or technology are.  This does not mean that appellants before the Board are at the mercy of the vagaries of life and administrative processing.  The appellant could have called the Board's dedicated Litigation Support telephone line to confirm receipt of the August 26, 2015, fax.  This number is provided on the Board's Kutscherousky notice that is provided to each appellant and representative after a Court-remanded appeal is received by the Board.  As indicated in the September 2016 declaration, other attorneys do so on a regular basis.  

The Board has reviewed the May 2016 Motion for a Panel Decision and finds much of the argument inapplicable.  The appellant argues that 38 C.F.R. § 3.217(a) requires the Secretary to afford mail and fax submissions the same legal protections and that the litigation position of the Secretary contradicts this regulation, the Secretary's goal of moving toward requiring electronic submission, and due process.  38 C.F.R. § 3.217(a) concerns an equivalence between physically and electronically filed submissions necessary due to phrasing in VA's enabling statutes requiring the filing of written claims and forms.  Many of those statutes were enacted long before the advent of electronic filing.  The regulation says nothing about how mail or electronic filing may be accomplished, merely that filings have the same legal significance regardless of method of filing.  The idea that mail and fax submissions would receive the same legal protections is misplaced.  The body of law concerning mail is dependent in no small part on common law presumptions about the operation of the U.S. Postal Service.  Faxes, and other electronic communications, are not handled by the Postal Service.  It behooves the Secretary to have different policies for receipt of mail and electronic submissions tailored to the circumstances of each, even if, once received, they have the same legal significance.  The Board does not see how due process is offended by the tailoring of policies to reality.  The appellant's remaining arguments concern whether the Court's authority conduct initial fact finding on this matter, which are resolved by issuance of this Board decision.  

In pleadings to the Court in this matter, the Secretary argues that the common law mailbox rule has been foreclosed by the promulgation of 38 C.F.R. §§ 20.800 and 20.1304.  November 2016 Appellee's Brief.  The appellant vigorously contests this point.  The Federal Circuit concluded the rule could apply to VA proceedings.  Savitz v. Peake, 519 F.3d 1312, 1315 (Fed. Cir. 2008) (relying on Rios v. Nicholson, 490 F.3d 928 (Fed. Cir. 2007), holding application of the common law mailbox rule was not abrogated by the Court's jurisdictional statute).  The government conceded that the Rios analysis regarding the rule was applicable to 38 U.S.C.A. § 7105(b)(1), part of the Board's jurisdictional statutes.  Id.  In Savitz, the question was applicability of the common law mailbox ruled applied to the purported filing of a Notice of Disagreement with an AOJ in 1946, which is distinguishable from the current matter.  Id.  

The Board concludes that the common law mailbox rule does not apply to proceedings before the Board.  The Federal Circuit has described the complementarity of the common law mailbox rule and the postmark rule.  Savitz, at 1316.  The postmark rule describes when an untimely submission may be deemed timely.  Id.  The common law mailbox rule describes whether a timely, but not received, submission may be deemed received.  Id.  Critically, these rules hinge on filings made in reference to known deadlines.  The Secretary's brief mentions a contrary ruling in Kennell v. Gates, 215 F.3d 825, 829 (8th Cir. 2000), which does not involve a filing deadline.  That case, however, applied the mailbox rule to faxes received in the context of police liability for wrongful imprisonment and is clearly distinguishable.  Moreover, the Kennell decision cited a variety of cases for the common law mailbox rule which actually concerned various forms of timely notice and default.  See United States v. Hairopoulos, 118 F.3d 1240 (8th Cir. 1997) (failure to notify the IRS timely of a Chapter 13 bankruptcy discharge plan), Wagner Tractor Inc., v. Shields, 381 F.2d 441, 446 (9th Cir. 1967) (failure to notify as to breach of warranty); United States v. Galiczynski, 44 F.Supp. 707 (E. D. Pa. 1999), aff'd 203F.3d 818 (3rd Cir. 1999) (failure to timely notify a defendant of the intention to seek enhanced sentence); American Paging of Tex., Inc. v. El Paso Paging, Inc., 9 S.W.3d 237 (Tex. App. 1999) (adequate notice of a court date on motion for new trial); SSI Med. Srvs., Inc., v. New Jersey, 146 N.J. 614, 685 A.2d 1 (N. J. 1996) (failure to timely file Medicare reimbursement claims).  There is no statutory or regulatory deadline to defeat by means of the mailbox rule in proceedings before the Board because the Board may issue a decision at any time.  38 C.F.R. §§ 20.800, 20.1304.  The Board concludes that the common law mailbox rule does not apply to proceedings before the Board.  

Even assuming the common law mailbox rule applies to proceedings before the Board, it should not apply to faxes.  The law of this circuit states that a fax transmission receipt does not create a presumption of receipt.  See Riley & Ephraim Constr. Co. v. United States, 408 F.3d 1369, 1372-73 (2005) (noting that "some courts have held that a fax confirmation sheet produces a rebuttable presumption of receipt" but holding that "we cannot infer receipt from evidence of transmission.").  While raising an issue of fact for the Board, the creation of a presumption exceeds the Federal Circuit's holding.  Moreover, faxes are a wholly distinction form of communication from mail, involving instantaneous, electronic communication through commercial telephone transmission networks, rather than delayed, physical communication through a governmental intermediary.  The 3rd Circuit Court of Appeals described the mailbox rule as a common law development to aid in determining whether physical delivery to the Government has been accomplished.  Phila. Marine Trade Ass'n-Int'l Longshoremen's Ass'n Pension Fund v. Comm'r, 523 F.3d 140, 147 (3d Cir. 2008).  The reason for the rule is inapplicable here.  Finally, there appears to be a conflict regarding the burden of proof requiring to rebut the presumption of receipt under the mailbox rule.  The 9th Circuit requires clear and convincing evidence to prove the mailing was not accomplished to overcome the presumption.  In re Bucknum, 951 F.2d 204 (9th Cir. 1991); accord In re Eagle Bus Mfg., 62 F.3d 730, 735-36 (5th Cir. 1995).  In contrast, the 6th Circuit appears to allow affidavits of non-receipt.  In re Yoder Co., 758 F.2d 1114, 1118 (6th Cir. 1985).  It is far from clear which standard would apply to fax submissions.

Having determined that no presumption applies, the Board finds that the preponderance of the evidence shows that the Board did not receive the August 26, 2015, fax.  The appellant relies entirely on the transmittal sheet created by his own fax machine.  As discussed above, fault may have occurred in his machine, the Board's system, or the transmitting telephone system.  However, the Board's system archives every received fax by originating telephone number.  September 2016 Declaration.  This digital archive removes the possibility of human error from the circumstances of this case.  The Board notes that the records kept in the ordinary course of business by the Board are comprehensive and weigh heavily against an inference of receipt.  As such, the September 2016 Declaration, relying on the content of the digital archive, is of the utmost competency and credibility.  The Board finds the evidence of non-receipt greatly outweighs the evidence of receipt.   

The Board rejects the appellant's January 2017 arguments concerning the relevance of the VA Adjudication Procedures Manual M21-1.  January 2017 Appellant's Notice of Relevant VA Administrative Procedures with Exhibits (Solze Brief).  The appellant argued various provisions of the M21-1 were relevant and created "conflicting and counterintuitive requirements" for dating submissions received by VA.  The Board finds the arguments both misplaced and deeply confused.  

First, the M21-1 governs procedures within the Veterans Benefit Administration (VBA), not the Board.  Procedure at the Board is set by the Chairman or the Chairman's delegate.  38 C.F.R. §§ 20.2, 20.102.  The M21-1 has never described or directed procedure at the Board.  

Second, the appellant spends considerable time denigrating the definition of the date which VA considers a document received by an agency of original jurisdiction through the centralized mail program and the vendors which operate it.  Solze Brief at 1-2.  The appellant does not, however, allege that he submitted the August 26, 2015, document by mail, much less to a centralized mail facility.  Moreover, the appellant does not allege that he submitted the document through a fax system operated by a vendor; instead, he alleges submission directly to the Board through the Board's own system.  The reference to a January 2016 VA Office of the Inspector General report regarding discovery of unscanned mail at a vendor facility, while sensational, is wholly immaterial to this case.  

Third, the appellant contends the M21-1 complicates the determination of receipt dates by "waffling" about provisions concerning determination of the date a Notice of Disagreement is filed based either on the receipt date stamp or the postmark.  Solze Brief at 3.  Those provisions are necessary to implement the statutory postmark rule.  See 38 U.S.C.A. § 7105(b) (West 2014); see also 38 C.F.R. §§ 20.302, 20.305 (2016).  

Fourth, the Board notes the appellant's remaining contentions regarding receipt stamps on mail are simply irrelevant.  Solze Brief at 4-6.  As discussed above, the fax was not mailed nor actually received by the Board; thus, it could not be receipt stamped.  

Finally, the Board emphasizes that the submission allegedly made on August 26, 2015, has never been located within VA systems or on VA premises.  The "deemed" received arguments put forth by the appellant concern policies and directives for submissions in VA's actual possession.  They do not describe any policy or procedure at any level of the Department regarding constructive receipt or possession.  At root, the January 2017 Solze Brief raises complications not actually present in this case.  The Board has no obligation to address hypothetical harms.  See 38 U.S.C.A. § 7104(d)(1) (stating Board decisions must include findings, conclusions, and reasons or bases on all material issues of fact and law) (emphasis added); cf. Perez v. Shinseki, 25 Vet. App. 190, 194 (2012) (holding the Court will not address hypotheticals unrelated to the case at bar).  

In light of the foregoing, the Board finds the preponderance of the evidence demonstrates that the Board had not received the August 26, 2015, fax from the appellant's attorney at the time of the August 27, 2015, Board decision. 


ORDER

An August 26, 2015, facsimile transmission was not received by the Board prior to the issuance of the August 27, 2015, Board decision in the appellant's appeal.




_________________________________________________
Jonathan B. Kramer
Veterans Law Judge, Board of Veterans' Appeals

